Case: 3:20-cv-00484-MJN-PBS Doc #: 25 Filed: 08/26/21 Page: 1 of 3 PAGEID #: 119




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

JERRY CARTER,

       Plaintiff,                                             Case No. 3:20-cv-484

vs.

CITY OF TROY,                                                 District Judge Michael J. Newman
                                                              Magistrate Judge Peter B. Silvain, Jr.
      Defendant.
______________________________________________________________________________

ORDER: (1) SUA SPONTE GRANTING DEFENDANT LEAVE TO FILE A SUR-REPLY
    BRIEF; (2) DENYING DEFENDANT’S MOTIONS FOR JUDGMENT ON THE
 PLEADINGS AND TO STRIKE (DOC. NOS. 14, 18); AND (3) GRANTING PLAINTIFF
                  LEAVE TO FILE AN AMENDED COMPLAINT
______________________________________________________________________________

       This case is before the Court on Defendant’s motion for judgment on the pleadings. Doc.

No. 14. In his opposition memorandum, Plaintiff requests leave to file an amended complaint.

Doc. No. 17. He also attached an affidavit in support of his opposition. Doc. No. 17-1. Defendant

moved separately to strike Plaintiff’s affidavit and to state its opposition to Plaintiff’s motion for

leave. Doc. No. 18. Plaintiff filed an opposition memorandum in response to Defendant’s motion

to strike and offered what the Court will construe as a reply in support of his motion for leave.

Doc. No. 22. Defendant thereafter filed a reply brief in support of its motion to strike and a sur-

reply in opposition to Plaintiff’s motion for leave. 1 Doc. No. 23. The three motions are now ripe

for review.




1
  For good cause shown, the Court sua sponte GRANTS Defendant leave to file a sur-reply in opposition
to Plaintiff’s motion for leave to file an amended complaint. S.D. Ohio Civ. R. 7.2(a)(2).
Case: 3:20-cv-00484-MJN-PBS Doc #: 25 Filed: 08/26/21 Page: 2 of 3 PAGEID #: 120




                                                I.

       Rule 12(c), like all other Federal Rules of Civil Procedure, “should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1.

       Motions for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) are

analyzed under the same standard as motions to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Roth v. Guzman, 650 F.3d 603, 605 (6th Cir. 2011). “For purposes of a motion for

judgment on the pleadings, all well-pleaded material allegations of the pleadings of the opposing

party must be taken as true, and the motion may be granted only if the moving party is nevertheless

clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir.

2007) (quotation omitted). However, the court “need not accept as true legal conclusions or

unwarranted factual inferences.” Id. at 582–83 (quotation omitted).

       To withstand a Rule 12(c) motion for judgment on the pleadings, “a complaint must contain

direct or inferential [non-conclusory] allegations respecting all the material elements under some

viable legal theory.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th

Cir. 2007). “The factual allegations in the complaint need to be sufficient to give notice to the

defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to

render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

A “legal conclusion couched as a factual allegation” need not be accepted as true, nor are

recitations of the elements of a cause of action sufficient. Hensley Mfg. v. ProPride, Inc., 579 F.3d

603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).




                                                 2
Case: 3:20-cv-00484-MJN-PBS Doc #: 25 Filed: 08/26/21 Page: 3 of 3 PAGEID #: 121




                                              II.

        Having carefully and thoroughly considered the pleadings and briefing in support of and

in opposition to Defendant’s Rule 12(c) motion, along with the procedural posture of this case, the

Court believes the efficient and appropriate way forward is to permit discovery to occur and

consider the parties’ arguments on summary judgment, not earlier at the motion-to-dismiss phase

of the litigation. Proceeding in this manner will ensure the Court reviews these arguments only

after appropriate discovery has been completed and will guarantee that the Court’s consideration

of the parties’ arguments is not premature. See, e.g., Mitchell v. Vanderbilt Univ., 389 F.3d 177,

181 (6th Cir. 2004). To that end, Plaintiff’s motion for leave to file an amended complaint should

be granted. Fed. R. Civ. P. 15(a)(2).

                                             III.

        Accordingly, Defendant’s motions for judgment on the pleadings and to strike are both

DENIED. Plaintiff is GRANTED leave to file an amended complaint and shall do so within 14

days from the date of this Order. The Court anticipates reviewing Defendant’s arguments on

summary judgment after the completion of discovery.

        IT IS SO ORDERED.

Date:   August 26, 2021                              s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge




                                                3
